Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the first gearbox connected to and driven by the first pump.” This is understood to be: the first gearbox connected to drive the first pump. Claims 2 and 7 recite “a fourth pumping unit.” This is assumed to be a fourth pumping circuit.  Further, in claim 7 the “first pump” is understood to be “fourth pump.” In claim 10, the “fourth gearbox” is understood to be first gearbox. Correction of these indefinite errors is required.
Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 begins by stating there is “one or more” clean water tank and “one or more” dirty water tank but finishes by claiming that “each pumping circuit is fluidly connected to the clean water tank and dirty water tank.” This lacks antecedent basis. It is 
Correction of these indefinite errors is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivacoe (CA2590980) in view of Hu (CN103511217A).
Sivacoe (CA2590980) teaches two engines (E1, E2) each driving two water pumps, (the four pumps designated P1-P4), [0003].  Each pump feeds a respective pumping circuit1 (38A, 38B), Fig. 2, [0015] which cleans a pipe (54), Fig. 2, and draws from a clean water tank (20) and feeds to a water bank which eventually leads to a dirty water tank (18) in one configuration or . 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 11-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest the successive placement of water pumps after stages of the gear train, in combination. The closest prior art is Knight et al. (US 5,431,545) which teaches in-situ treatment utilizing either a series of centrifugal pumps, so as to increase pressure, or used in parallel to clean the conduits with increased flow (col. 2, ll. 5-13). The prior art does not teach or suggest the hydraulic pumps driving the water pumps in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall (US5951248) teaches that centrifugal pumps tend to be lengthy, and space consuming, yet easily maintained (col. 1, ll. 35-45); Krowski (EP0877165A2) teaches horizontally .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 272-571-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/J.P.R/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Better taught in Sivacoe, Fig. 2. (US Patent No. 5358573).